DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification as originally filed does not provide proper basis for a pointed peak curvature.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pointed peak curvature, must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally filed does not provide proper basis for a pointed peak curvature.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “increased acuteness” in claim 1 is a relative term which renders the claim indefinite. The term “increased acuteness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, there is not point of reference from which the acuteness is increased.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lykins, II (US 6,245,445).  

To the extent that Lykins does not specify the exact dimensions, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the surface of the metal sheet is 960 to 20000 (1/mm) in arithmetic mean peak curvature (Spc), in order to provide the desired sharpness and roughness.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the dimensions would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).  Claimed variations in relative dimensions do not patentably distinguish applicant's invention.  Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Ct. App. Fed. Cir. 1984).  
Regarding claim 2, Lykins discloses the streaky projecting portions formed intermittently.  
Regarding claim 3, to the extent that Lykins does not specify the exact dimensions and ratio, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the surface of the metal sheet is 0.1 to 0.5 tm in arithmetic mean height (Sa), and 0.02 to 3.0 in developed interfacial area ratio (Sdr) in order to provide the desired roughness, and as a matter a matter of routine experimentation.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the dimension would have been obvious minor adjustments without patentable significance.  
Regarding claim 8, Lykins discloses the streaky projecting portions being pointed.  
Regarding claim 9, Lykins discloses the streaky projecting portions formed intermittently among depressed portions (see Fig. 4).  
Regarding claim 11, to the extent that Lykins does not specify the exact dimensions and ratio, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the surface of the metal sheet is 0.1 to 0.5 pm in arithmetic mean height (Sa), in order to provide the desired roughness, and as a matter a matter of routine experimentation.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the dimension would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).  Claimed variations in relative dimensions do not patentably distinguish applicant's invention.  Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Ct. App. Fed. Cir. 1984).  

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lykins in view of Han et al. (US 10,026,565).

Regarding claim 5, Han teaches the rubber layer containing silicone rubber.  
Regarding claim 6, Han teaches a rubber switch member (switch contact element/component) comprising the metal contact member; and a rubber switch body (1) joined to the metal contact member.  
Regarding claim 7, Han teaches the rubber switch body containing silicone rubber.
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the metal sheet on a rubber layer, as taught by Han, in order to provide a switch with good reliability, good resistance to dust, long service life, and low cost.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833